Citation Nr: 0305228	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-19 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for lumbar disc disease, 
with irritation at L4-5, S1.  



REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1986 to April 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 2001 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied service connection 
for a low back condition, diagnosed as lumbar disc disease, 
with irritation at L4-5, S1.  


REMAND

This case must be remanded to the RO to afford the claimant 
the videoconference hearing requested in his Substantive 
Appeal (VA Form 9), submitted in November 2002.  The status 
of his hearing request is, at best, confusing.  Although a 
hearing was scheduled, he did not want to attend, but also 
did not want to cancel his request.  Letters from his 
attorney also did not expressly withdraw the hearing request, 
but rather requested that the case be sent to the Board.  
Since the veteran has not withdrawn his hearing request, the 
Board has no choice but to remand the case, as the RO advised 
the veteran's attorney.  The veteran is not required to have 
a hearing, but he did ask for one.  If he no longer wants a 
hearing, he has to put that in writing.

Accordingly, to ensure that due process concerns are met, 
this case is remanded for the following:

Please schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge.  Advise him of the 
consequences of not reporting for the 
hearing, and advise him that he is free 
to withdraw his hearing request in 
writing.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




